NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               MAY 18 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 09-10279

              Plaintiff - Appellee,              D.C. No. 3:95-cr-00049-HDM-
                                                 NA-5
  v.

SHIRLEY COLLETTI,                                MEMORANDUM*

              Defendant - Appellant.


                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                       Argued and Submitted April 19, 2012
                            San Francisco, California

Before: SCHROEDER, THOMAS, and GRABER, Circuit Judges.

       Shirley Colletti was convicted in 1999 for wire fraud and RICO offenses in

connection with a scheme to hide taxable income from a Nevada brothel. In 2001,

a $220,000 forfeiture order was entered against her for those crimes. In 2008, the

district court allowed the government to substitute Colletti’s newly acquired



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
money in satisfaction of the forfeiture. Colletti appeals that substitution, and we

affirm.

      The government diligently asserted its rights, filing its motion to substitute

within two years after Colletti’s acquisition of the money. The government was

not guilty of laches. See Huseman v. Icicle Seafoods, Inc., 471 F.3d 1116, 1126

(9th Cir. 2006).

      Colletti also argues that the substitution of her newly acquired money

unconstitutionally deprives her of her livelihood in violation of the Eighth

Amendment. The authority on which she relies, United States v. Levesque, 546

F.3d 78 (1st Cir. 2008), involved the amount of the original forfeiture order.

Colletti offers no authority to support her position that a change of circumstances

can affect the constitutional validity of a forfeiture that was not excessive at the

time it was ordered. Assuming it could, however, the district court provided

adequate protection by ensuring that the substitution order did not touch her social

security or pension.

      The order of the district court is AFFIRMED.




                                           2